Citation Nr: 0603361	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 15, 2000, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997.  The death 
certificate listed the immediate cause of death as 
biventricular failure, due to or as a consequence of 
congestive heart failure and arteriosclerotic heart disease.

2.  The appellant's application for death pension benefits, 
received in December 1997, indicated that she was not 
claiming service connection for the cause of the veteran's 
death.

3.  The appellant's application for burial benefits, received 
in January 1998, did not indicate that she was claiming 
service connection for cause of the veteran's death.

4.  The appellant initiated her original application for 
service connection for cause of the veteran's death by 
submitting a written informal claim on February 15, 2000.

5.  A rating decision issued in February 2003 granted service 
connection for the cause of the veteran's death; ultimately, 
an effective date of February 15, 2000, was assigned.

6.  The RO was not in possession of any communication prior 
to February 15, 2000, which can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits based upon the cause of the veteran's death.


CONCLUSION OF LAW

The criteria for an effective date prior to February 15, 
2000, for the grant of service connection for cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 5101, 
5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In a rating action, dated in February 2003, the RO awarded 
the appellant benefits for cause of the veteran's death.  A 
timely notice of disagreement (NOD) as to the effective date 
was received, and this appeal ensued.  

In Huston v. Principi, 17 Vet.App. 195 (2003), the U.S. Court 
of Appeals for Veterans Claims found that VA had failed to 
meet the requirements of 38 U.S.C.A. § 5103(a) in not 
providing the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. 
§ 3.159(b) as to his appeal of an earlier-effective-date 
(EED) claim.  In Huston, as in the case present, the issue of 
an EED was raised in the NOD.

Subsequent to the Court decision in that case, the VA General 
Counsel (GC) issued a precedential opinion, which held that 
the notice provisions of the VCAA are not applicable to EED 
claims.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue"); see also Livesay v. Principi, 15 Vet. 
App. 165 (2001).

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2005).  Therefore, because of the GC 
opinion, the holding in Huston is not applicable in this 
case.  Moreover, there is no indication that the appellant 
has been unaware of the law and facts necessary to support a 
claim for an earlier effective date.

B.  Factual Background

The basic facts in this case are not in dispute.  The veteran 
died in November 1997.  The death certificate indicates that 
the immediate cause of his death was biventricular failure, 
due to or as a consequence of congestive heart failure and 
arteriosclerotic heart disease.  Other significant conditions 
contributing to death were cerebrovascular disease and 
diabetes mellitus.  At the time of his death, service 
connection had been established for internal derangement of 
the right knee with traumatic arthritis, and arthrotomy and 
synovitis of the left knee with traumatic arthritis, both 
rated as 10 percent disabling, effective since February 1977.

In December 1997, the appellant filed an application for 
death benefits (VA Form 21-534), along with a certified copy 
of the veteran's death certificate.  On the portion of the 
form where she was asked whether she was claiming that the 
cause of death was due to service, the appellant checked the 
"No" box.  In addition, she completed the Income and Net 
Worth sections, indicative of a claim for death pension.

In December 1997, the RO advised the appellant that she was 
being granted monthly death pension as the veteran's widow.  
The letter noted that the veteran's death had not been 
related to a service-connected disease or injury.

In January 1998, the appellant filed an application for 
burial benefits (VA Form 21-530).  Again, by checking the 
"No" box, she specifically indicated that she was not 
claiming that the veteran's cause of death was due to 
service.  

The RO notified the appellant in February 1998 that she was 
being awarded burial benefits based upon the veteran's non-
service-connected death.

On February 15, 2000, the appellant filed, through her 
representative, a claim for service connection for the cause 
of the veteran's death.  Attached in support thereof were the 
veteran's terminal hospital records, including a bone scan of 
his right knee with findings consistent with osteomyelitis.  
Also submitted was an opinion, dated in January 2000, from a 
private physician who stated that he had reviewed the 
veteran's medical records and noted his history of a knee 
injury and subsequent meniscus surgery in 1987.  The 
physician concluded that the veteran had died of sepsis, and 
that in all medical probability he had died as a result of 
the osteomyelitis and prior knee injury.  A VA examiner in 
January 2003 noted the veteran's documented traumatic knee 
injury, which was service-connected.  He also concluded that 
the veteran died of sepsis and that a bone scan showed 
evidence of osteomyelitis of the right knee, which led to 
sepsis and hastened his death.  

A rating decision issued in February 2003 granted service 
connection for the cause of the veteran's death, and 
ultimately an effective date of February 15, 2000, was 
assigned for the payment of dependency and indemnity 
compensation (DIC).

C.  Analysis 

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2005).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an application is received.  
The words "application" and "claim" are defined by 
regulation as a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  38 C.F.R. § 3.155(a) (2005).

In this case, the effective date assignable rests upon the 
relatively simple determination as to the date on which the 
appellant initiated her claim.  Service connection was 
ultimately granted based on her specific request for service 
connection for cause of the veteran's death, in a claim 
received on February 15, 2000.  The Board has reviewed the 
evidence to determine whether a claim, formal or informal, 
exists before February 15, 2000 (the date of the 
application).

A detailed review of the appellant's VA Form 21-534, received 
and date stamped by the RO in December 1997, does not 
indicate that she expressed any desire or intent to apply for 
service connection for cause of the veteran's death at that 
time.  In fact, she expressly denied that she was so 
claiming.  See Dunson v. Brown, 4 Vet. App. 327, 329-330 
(1993).  Likewise, in January 1998, the appellant's claim for 
non-service-connected burial benefits expressly disclaimed 
that she was claiming benefits for cause of the veteran's 
death.  See Shields v. Brown, 8 Vet. App. 346 (1995) 
(application for VA burial benefits may not be construed as a 
claim for DIC unless claimant expresses an intent to seek 
those benefits).  

The record shows that the first and only claim for service-
connected death benefits was the one submitted on February 
15, 2000.  To hold that the appellant's previous claims for 
death pension and burial benefits also included a claim for 
compensation for the cause of the veteran's death would 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  The Court has 
held that VA must liberally read the appellant's submissions 
and consider all issues reasonably raised by the appellant.  
However, the Court has also held that while VA must interpret 
the appellant's submissions broadly, VA is not required to 
conjure up issues that were not raised by the appellant or to 
conduct an exercise in prognostication.  See Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995); Brannon v. West, 12 
Vet. App. 32, 35 (1998); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991).

The appellant contends that the veteran's death certificate 
incorrectly stated that he died of natural causes, and that 
as a result the RO erroneously denied service connection for 
cause of the veteran's death in December 1997.  She is 
mistaken.  

In actuality, the death certificate lists the veteran's 
immediate cause of death as biventricular failure, due to or 
as a consequence of congestive heart failure and 
arteriosclerotic heart disease.  Other significant conditions 
contributing to death were cerebrovascular disease and 
diabetes mellitus.  The death certificate, on its face, did 
not indicate that the veteran's death was the result of his 
service-connected right knee.  Thus, there was no apparent 
entitlement to benefits based upon a service-connected death.  
Moreover, the RO did not adjudicate the issue of service 
connection for cause of the veteran's death in December 1997, 
but rather the file includes a letter advising the appellant 
that her claim for death pension had been approved.  There 
was no action by a rating board on a service connection 
issue.  The file also includes a letter dated in February 
1998 advising the appellant that she was entitled to burial 
benefits based on the veteran's non-service connected death.  
Neither of those grants of non-service-connected benefits was 
appealed.  Consequently, the appellant's contentions do not 
provide a basis for an earlier effective date.  

The Board extends its sympathy to the appellant for the loss 
of her husband, the veteran.  We do note her assertion, in 
her substantive appeal (VA Form 9), that she was discouraged 
from filing for service-connected death benefits because the 
death certificate shows that he had died of natural causes.  
She subsequently took the hospital records to their family 
doctor, who stated that osteomyelitis due to his service-
connected knee disability had contributed to the veteran's 
death.  However, that doctor's opinion was made in January 
2000, and was submitted with the widow's claim in February 
2000.  It was ultimately the basis for the grant of DIC, but 
it did not exist when the appellant filed her previous 
claims.

We must emphasize that the pertinent legal authority 
governing assignment of effective dates is clear and 
specific, and the Board is bound by that authority.  In 
summary, the record contains no claim for DIC filed earlier 
than the February 15, 2000 claim.  Therefore a preponderance 
of the evidence is against an effective date prior to 
February 15, 2000, and the doctrine of resolving reasonable 
doubt in the claimant's behalf is not for application.  38 
U.S.C.A. § 5110 West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2005).

ORDER

Entitlement to an effective date prior to February 15, 2000, 
for the grant of service connection for cause of the 
veteran's death is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


